Citation Nr: 0700156	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-02 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right hand 
condition.

3.  Entitlement to service connection for a left hand 
condition.

4.  Entitlement to service connection for heart failure.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for a rash on the back.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder, to include "depression/stress."

9.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).

10.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1969 to June 1971.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In March 2004, the RO denied the 
veteran's claims of entitlement to service connection for a 
back condition, a right hand condition, a left hand 
condition, heart failure, hypertension, an eye disorder, a 
rash on the back, "depression/stress," and post-traumatic 
stress disorder (PTSD).  In April 2005, the RO denied the 
veteran's claim of entitlement to TDIU.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center ("AMC"), 
in Washington, DC.
FINDINGS OF FACT

1.  The veteran does not have a back condition as the result 
of disease or injury that was present during his active 
military service.

2.  The veteran does not have a right hand condition as the 
result of disease or injury that was present during his 
active military service.

3.  The veteran does not have a left hand condition as the 
result of disease or injury that was present during his 
active military service.

4.  The veteran does not have heart failure as the result of 
disease or injury that was present during his active military 
service.

5.  The veteran does not have hypertension as the result of 
disease or injury that was present during his active military 
service.

6.  The veteran does not have an eye disorder as the result 
of disease or injury that was present during his active 
military service.

7.  The veteran does not have a rash on the back as the 
result of disease or injury that was present during his 
active military service.

8.  The veteran does not have an acquired psychiatric 
disorder, to include "depression/stress," as the result of 
his active military service.

9.  The veteran does not have any service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The veteran's back condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  The veteran's right hand condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

3.  The veteran's left hand condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

4.  The veteran's heart failure was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

5.  The veteran's hypertension was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

6.  The veteran claimed eye disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

7.  The veteran's rash on the back was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

8.  The veteran does not have an acquired psychiatric 
disorder, to include "depression/stress," as the result of 
disease or injury that was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

9.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (2002 & Supp. 2005); 38 
C.F.R. § 4.16(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for a 
back condition, a right hand condition, a left hand 
condition, heart failure, hypertension, an eye disorder, a 
rash on the back, and an acquired psychiatric disorder, to 
include "depression/stress" (as used herein, the term "an 
acquired psychiatric disorder, to include 
'depression/stress'" is defined to exclude PTSD).    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain diseases, to 
include cardiovascular-renal disease, and hypertension, when 
they are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnoses.  A 
February 1971 examination report shows that his eyes, 
ophthalmoscopic, pupils, ocular motility, "lungs and 
chest," heart, spine, upper extremities, skin, and 
psychiatric condition, were all clinically evaluated as 
normal.  The report notes that his sitting blood pressure was 
110/60, and that his sitting pulse was 68.  Distant vision 
was noted to be 20/20.  The report notes that he passed the 
color vision test, and that his intraocular tension was 
normal.  The veteran's separation examination report, dated 
in June 1971, appears to note identifying marks, scars, 
tattoos in the "ls" (lumbosacral) area, and "cs" (cervical 
spine) area.  The report shows that his eyes, 
ophthalmoscopic, pupils, ocular motility, "lungs and 
chest," heart, spine, upper extremities, skin, and 
psychiatric condition, were all clinically evaluated as 
normal.  The report notes that his sitting blood pressure was 
120/82, and that his sitting pulse was 88.  Distant vision 
was noted to be 20/20.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 2001 and 2006.  
This evidence includes a report from a social worker, Ken 
Allen, LCSW, dated in March 2001, which shows that the 
diagnoses included PTSD, depression (secondary to PTSD), 
hypertension, "recurrent rash on his back," declining 
visual acuity, chest pain, back pain, "lumps under skin on 
thighs," and "cyst on back."  See also report from Mr. 
Allen, dated in August 2004 (same).  

A report from Dr. Andres, dated in September 2004, notes 
heart failure, hypertension, and a history of smoking one 
pack per day.  The report notes that the veteran "denies any 
back problem."  

VA progress notes, dated between 2003 and 2004, contain 
notations of obesity, hypertension, CHF (congestive heart 
failure), hyperlipidemia, and a severe anxiety disorder, an 
adjustment disorder, and rule out PTSD.  

Reports from Christus St. Michael Health System, dated 
between 2005 and 2006, note treatment for congestive heart 
failure.  

Reports from the veteran's employer, dated in 2004, indicate 
that he was determined to be medical unable to work due to 
psychiatric symptoms related to PTSD.  

The Board has determined that the claims must be denied.  As 
an initial matter, with regard to the claims for a right hand 
condition, a left hand condition, and an eye disorder, under 
38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports do not show treatment for, or a 
diagnosis of, a hand, or eye condition, and the veteran's 
separation examination report shows that his eyes, and upper 
extremities, were clinically evaluated as normal.  Given the 
foregoing, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, there is no competent 
post-service medical evidence to show the existence of the 
claimed eye, or hand disorders.  In this regard, to the 
extent the social worker's report notes "declining visual 
acuity," under 38 C.F.R. § 3.303(c) (2006), congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. § 4.9 (2006); 
Beno v. Principi, 3 Vet. App. 439 (1992).  Finally, the Board 
notes that there is no competent evidence to show that the 
veteran has an eye, or hand, disorder that is related to his 
service.  Accordingly, the claims must be denied.  

With regard to the claims for a back condition, and a rash on 
the back, the only competent evidence of this is found in the 
social worker's March 2001 and August 2004 reports.  These 
reports also notes depression, and "back pain."  However, 
there is nothing in these reports to indicate that that they 
were based on a review of the veteran's claims file, or any 
other detailed and reliable medical history.  Furthermore, 
these notations appear to be by history only, as there is 
nothing to indicate that the social worker actually gave the 
veteran a physical examination.  Finally, to the extent that 
the report notes "back pain," without a pathology to which 
back pain can be attributed, there is no basis to find a that 
there is a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Therefore, the "diagnoses" of a recurrent rash 
on the back, back pain, "lumps under skin on thighs," and 
"cyst on back," are of little or no probative value.  
However, even assuming, for the purposes of this decision 
only, that the existence of the claimed conditions is 
currently established, the claims must be denied, for the 
reasons discussed below.  

The veteran's service medical records do not show that the 
veteran ever treated for a rash on the back, or any back, 
heart, hypertension, or psychiatric symptoms.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, the first evidence of any of the 
claimed conditions is found, at the earliest, in the 
aforementioned March 2001 report from a social worker.  
Therefore, the earliest medical evidence of any of the 
claimed conditions comes at least 30 years after separation 
from active duty service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the veteran has a back 
condition, a heart condition, hypertension, a rash on the 
back, and/or an acquired psychiatric disorder (to include 
depression/stress), that is related to his service.  Finally, 
there is no medical evidence to show that cardiovascular-
renal disease, or hypertension, was manifest to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. § § 3.307, 3.309.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claims, 
and that the claims must be denied. 

As a final matter, to the extent that the veteran has 
asserted that he has a rash on his back secondary to exposure 
to Agent Orange, the statutory provision specifically 
covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 
U.S.C.A. § 1116(f), a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this case, it is currently unclear whether the veteran 
qualifies for the presumption of exposure under 38 U.S.C.A. § 
1116(f).  However, no further development or stay is 
warranted, as there is no competent evidence to show that the 
veteran has a skin disorder for which presumptive service 
connection may be established under 38 C.F.R. § 3.309(e).  
Specifically, as previously noted, the only "diagnoses" of 
a skin disorder are found in the March 2001 and August 2004 
reports from a social worker.  These "diagnoses" have a 
questionable foundation, and in any event, these reports only 
notes a "recurrent rash on his back," "lumps under skin on 
thighs," and "cyst on back."  Presumptive service 
connection is not warranted for any of these conditions.  Id.  
Therefore, even if exposure to Agent Orange is conceded, the 
criteria for presumptive service connection are not shown to 
have been met.  In addition, there is no competent medical 
evidence of a link between a current skin condition and 
exposure to Agent Orange during service.  Combee.  Service 
connection for a skin rash on the back is therefore not 
warranted.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and the veteran's service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for must be 
denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  TDIU

In January 2005, the veteran's filed his claim for TDIU.  In 
April 2005, the RO denied the claim.  The veteran has 
appealed.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

Service connection is not currently in effect for any 
disabilities.  Therefore, at no time has the veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. § 
4.16(a).  Furthermore, given the lack of service-connected 
disabilities, he may not receive an extraschedular total 
rating based on individual unemployability.  See 38 C.F.R. §§ 
3.321, 4.16(b).  Accordingly, the claim for TDIU must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in November 2003 (service 
connection claims) and February 2005 (TDIU), the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the letters were sent to the veteran 
prior to the RO's March 2004 and April 2005 decisions that 
are the basis for this appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  Although the veteran has not 
been afforded examinations, and etiological opinions have not 
been obtained, the Board finds that the evidence, discussed 
supra, warrants the conclusion that a remand for examinations 
and/or etiological opinions is not necessary to decide the 
claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159(c)(4) (2006); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Specifically, the claims suffer from two 
or more of the following defects: the veteran is not shown to 
have received treatment for, or a diagnosis of, the claimed 
condition during service, the claimed condition is not shown, 
the claimed condition is first shown at least 30 years after 
separation from service, and/or the claims files do not 
currently contain competent evidence showing that the claimed 
condition is related to his service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for a back condition is denied.  

Service connection for a right hand condition is denied.  

Service connection for a left hand condition is denied.  

Service connection for heart failure is denied.  

Service connection for hypertension is denied.  

Service connection for an eye disorder is denied.  

Service connection for a rash on the back is denied.  

Service connection for acquired psychiatric disorder, to 
include "depression/stress," is denied.  

Entitlement to TDIU is denied.  


REMAND

The veteran asserts that he has PTSD as a result of his 
service.  The only account of the claimed stressors is found 
in a report from a social worker, K. Allen, LCSW, dated in 
March 2001.  This report shows that the veteran stated that 
he had served in Vietnamese coastal waters from August 1969 
to June 1971, and that his awards included the VSM (Vietnam 
Service Medal) and the RVCM (Republic of Vietnam Campaign 
Medal).  He reported witnessing a number of accidents while 
aboard ship, and on liberty, to include men falling 
overboard, aviation-related accidents aboard an aircraft 
carrier, a suicide, and seeing sailors who were victims of 
assaults in the Philippines.  The diagnoses included PTSD.  

A report from C. W. Jenkins, M.D., dated in September 2004, 
and a report from Dr. Anders, dated in October 2004, also 
note PTSD.  VA progress notes, dated between 2003 and 2005, 
contain impressions that include an anxiety disorder, and an 
adjustment disorder.  

The claims file does not currently include a VA Form 21-0781 
(statement in support of claim for service connection for 
post-traumatic stress disorder (PTSD)), or other appropriate 
PTSD development letter.  On remand, this form, or another 
appropriate form, should be forwarded to the veteran, and he 
should be requested to provide details of his claimed 
stressors.  See VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21-1MR"), Part IV. [iv.1.F.14.c.].  

It does not appear that an attempt has been made to verify 
the claimed stressors.  As outlined below, if participation 
in combat is not established, it should be determined whether 
any of the claimed stressors are appropriately described such 
that an attempt at verification is warranted with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  See 
generally M21-1MR, III.iv.4.H.29.b, c.; IV.ii.1.D.14.d.

Absent participation in combat (which is not claimed here, 
but hypothetically could be shown in the future), a grant of 
service connection may only be based on credible supporting 
evidence of a verified stressor.  See 38 C.F.R. § 3.304(f).  
Currently, none of the PTSD diagnoses are shown to have been 
based on a verified stressor.  On remand, of one or more 
stressors are verified, the veteran should be scheduled for a 
VA PTSD examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should send the veteran a VA 
Form 21-0781 (statement in support of 
claim for service connection for post-
traumatic stress disorder (PTSD)) or 
other appropriate form, and request that 
he provide specific details of the 
alleged stressful events.  

2.  Upon receipt of the information 
requested in the first paragraph of this 
Remand, the RO should attempt to verify 
the in-service stressor.  Specifically, 
if sufficient details have been provided 
(see M21-1MR, III.iv.4.H.29.b, c.; 
IV.ii.1.D.14.d), the RO should prepare a 
letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information 
which might corroborate the veteran's 
claimed stressors.  The RO should provide 
the JSRRC with a description of the 
veteran's claimed stressors, and with 
copies of the veteran's personnel records 
showing service dates, duties, and units 
of assignment.  

3.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  If PTSD is 
diagnosed, the examiner must specify for 
the record the stressor(s) relied upon to 
support the diagnosis.  If, and only if, 
PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) that the veteran's PTSD was 
caused by an in-service stressor.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner for review.

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


